 ALLEGHENYMINING CORP.AlleghenyMining CorporationandUnitedMineWorkers of America.Case 5-CA--3659August 17, 1967DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn June 5, 1967, Trial Examiner George A.Downing issued his Decision in this proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions and a supportingbrief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and thebrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the modificationin the order set forth below.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Allegheny Mining Cor-poration, Mount Storm, West Virginia, its officers,agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order, as herein modified:Substitute the following for paragraph 2(d) of theTrial Examiner's Recommended Order:"(d)Post at its offices, shops, and mines inMount Storm, West Virginia, copies of the attachednotice marked `Appendix.' Copies of said notice, onforms provided by the Regional Director for Region5,afterbeingduly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that81said notices are not altered, defaced, or covered byany other material."IAs the record, exceptions, and brief in our opinion adequately presentthe issues and the positions of the parties, Respondent's request for oralargument is hereby denied2To comport with our usual practice, we shall direct the Respondent topost the notice, attached to the Trial Examiner's Decision, at the mineoperations in Mount Storm, West Virginia, where the unfair labor prac-tices were committedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE A. DOWNING, Trial Examiner: This proceed-ing, brought under Section 10(b) of the National LaborRelationsAct, as amended, was heard at Petersburg,West Virginia, on March 14 and 15, 1967, pursuant todue notice. The complaint, which was issued on January19, 1967, on a charge dated November 22, 1966, allegedin substance that Respondent engaged in unfair laborpractices proscribed by Section 8(a)(1) and (3) of the Act,by various specified acts of interference, restraint, andcoercion in September and October 1966,' and bydischarging Homer Rush on November 17 because of hisunion membership and activity. Respondent answereddenying the unfair labor practices.Upon the entire record in the case and from my obser-vation of the witnesses, I make the following:FINDINGSOF FACTSL JURISDICTIONAL FINDINGSRespondent, a West Virginia corporation, is engaged inthe mining and sale of coal at its mine at Mount Storm,West Virginia. It purchases and receives annually goodsof a value m excess of $50,000 directly from extrastatepoints and is therefore engaged in commerce within themeaning of Section 2(6) and (7).II.THE LABOR ORGANIZATIONUnited Mine Workers of America, Union herein, is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Introduction and IssuesRespondent operates near Mount Storm two coalmines which it purchased in June 1964 and which it com-menced to operate in the fall of that year. One was a deepmine operation and the other (at which the alleged unfairlabor practices occurred) was a strip mine. Respondent isowned and managed by its president, Leonard S. Fry, anditssecretary-treasurer, Fred Shaulis, Fry's son-in-law,both of whom reside at Mercersburg, Pennsylvania.Those officers spend on the average of a day or day anda half a week at Mount Storm, where the actual miningoperationsaresupervised byMine SuperintendentIAll events herein occurred in 1966 unless otherwise specified167 NLRB No. 15 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDLawrence Streets andby AssistantSuperintendent andMaster Mechanic Tom Streets,who isLawrence's uncle.Organizational activities which began at the strip mineinAugust were counteredby theholding of a meetingwith employees on September 7 at which,among otherthings, President Fry announced the granting of certainbenefits and the intention of granting others.Around Oc-tober 8 Homer Rush,a dragline operator on the day shiftsince September 1964, became most active in the or-ganizational activities and continued his efforts, toRespondent'sknowledge,untilhisdischargeonNovember17.Around October14Respondent an-nounced that it would install a swing shift and actuallybegan it on November 3. Though Rushat firstthreatenedto quit because of the loss of his day shift,he stayed onand continued his organizational efforts actively andopenly until discharged.The chief issues herein concern alleged coercive state-ments madeby Fryin his speech to the employees onSeptember7, thepromising and granting of benefits at thetime, and the discharge of Homer Rush, which was de-fended on the basis of various"causes." Also in issuewere alleged threatsby LawrenceStreets on September7 and byThomas Streets on September 11.Because of the findings made and the conclusionsreached herein,Ideny Respondent's requested findingsof fact,conclusions of law,and recommendations.B.The Organizational Activities; the Section 8(a) (1)ConductAn active organizing campaign among the strip mineemployees was begun by the Union in August and soonreached Respondent's attention. As early as September1Fry informed Virginia Electric & Power Company(VEPCO herein) of the organizing activities and thatRespondent's financial condition was such that it neededan increase in the contract price of coal in order to meetanticipated increases in labor costs 2 Though promising"financial relief," VEPCO made no definite commitmentbut requested Respondent to develop or to evaluate in itsannual statement on August 31 what the anticipated laborincrease would cost per ton and to meet with VEPCOabout October 1.Having set up a meeting with the employees for the af-ternoon of September 7, Fry notified VEPCO of it on themorning of the 7th and talked further about the union ac-tivities in the field. Two representatives of VEPCO at-tended the meeting.There is little conflict in the evidence concerning whatFry stated in his speech to the employees, for as Re-spondent summarizes the testimony:Itwas testified to at the hearing by witnesses forthe General Counsel and the Respondent, and neverdenied by the Respondent, that during this Sep-tember 7, 1966, speech Mr. Fry announced to theemployees that the Respondent was granting them ageneral wage increase, increasing paid holidays tofive paid holidays, assuming full payment of theRespondent's current hospitalization plan, instituting2VEPCO purchases 95 percent of Respondent's output at a price fixedby a contract which has several years to run The contract contained whatFry described as a "vaguely worded escalation or escape clause" whichFry relied uponin negotiationswith VEPCO as justifyingan increase inthe price of coal to meet increased living costs and operating costsa vacation plan and planning to establish a pensionplan.The meeting was the first one Fry had held with theemployees in some 2 years and the general wage increasewas the only one he had ever given. Furthermore, Fry an-nounced the benefits in the context of direct references tothe Union and union activities and to what might happenif the Union were to come in. Thus though Fry stated thatthe choice of union or no union would be up to the men,he testified further that, "I went on to say that I felt thatif the union won the election that the company wouldhave to be sold; that I was getting along in my age in life;Ihad been in the business 30 or 32 years; and my life wasgetting too short for negotiations with union people." Fryalso acknowledged that he definitely made that statementthat his stock would be for sale and that someone elsewould have to run the Company.Witnesses for the General Counsel testified that Fryalsomade the following additional references to theUnion: (1) that he could work out a better pension retire-ment plan than that of the Union; (2) that the employeeswho had signed cards could get them back by demandingthem from the Union, (3) that if an election were held andthe Union lost, there could not be another election for ayear.Fry testified that he explained that the Company hadrealized for some time that the men were entitled to awage increase; that the one being granted would bringtheir wages up to the area's prevailing rates; that the wageincrease and the fringe benefits had not previously beengranted because the Company was losing money; that be-fore giving the increase the Company had to obtain an in-crease in the price of coal; and that VEPCO had assuredhim that morning that certain increases could be obtained.Fry's further testimony showed, however, that therewas no commitment by VEPCO, and that no increase hasyet been received. Thus Fry testified that by a later con-tractamendment certain increases were to be paidprovidedRespondent improved the quality of its coal to11,500 BTU's and reached certain production quotas butRespondent has not met the specified conditions and hastherefore not received "one penny more." Despite thatfailure, and though the pension plan was specifically con-ditioned on the success of negotiating additional moneywith VEPCO, the plan was put into effect on January 1because Fry was "hopeful" that Respondent may yetmeet VEPCO's quality and quantity requirements.Fry also sought by his testimony to justify the grantingof benefits by certain representations he made in a meet-ing of employees 2 years earlier, as follows: that he thenoffered the men participation on a voluntary basis in agroup insurance or hospitalization plan, with Respondentpaying one-third of the cost and the employees two-thirdsand told the men that the Company hoped to be able to in-crease wages and other various fringe benefits, such asvacations and holidays, on an annual basis as theeconomic condition of the Company permifted.3 Hetestified that in late 1965 the Company raised its con-tribution to the insurance and hospitalization plan fromone-third to one-half, which increase was handled eitherby letter or by oral advice through supervision.9Significantly none of the witnesses, including Fry, testified that Frymade any reference to those prior promises in announcing the benefits inhis September 7 speech Furthermore Fry testified that Respondent waslosing money at the time ALLEGHENYMINING CORP.83At the end of Fry's speech, Lawrence Streets held upa union card and read it to the employees. Streets madeno substantial denial of testimony by Homer Rush andRaymond Cussins that he informed the men that by sig-ning such a card they would sign away all their privilegesor their right to any benefits from the Company and thatif they wanted such privileges, for example, as time off forhunting or fishing, they would have to go to the Union todo the bargaining. Two later conversations which are alsoclaimed by the General Counsel to be violative of Section8(a)(I) contained only repetition of some of the state-ments made at the meeting. Rush testified that on the nextday he thanked Fry for the raise and that Fry stated hedid not know what was going to happen if the job wentunion and would just have to shut down and sell out.Though Fry denied making any reference to shuttingdown or going out of business, the statements which Rushtestified to were substantially to the same effect as thosewhich Fry admittedly made at the meeting. I thereforecredit Rush's testimony.In the other conversation between Rush and ThomasStreets on September 11, Streets admitted making a com-ment (similar to Lawrence Streets' at the meeting) that ifthe mine went union and if Rush wanted a day or two offto go hunting, he would have to do that through theUnion.Concluding FindingsThe promising and granting of the wage raise and theother benefits in the context of repeated references to theUnion and its organizational campaign was plainly aviolation of Section 8(a)(l) of the Act.N.L.R.B. v.Exchange Parts Co.,375U.S. 405, 409-410;MedoPhoto Supply Corporation v. N.L.R.B.,321U.S. 678,686. Indeed, the present case is stronger on its facts thanthe cited cases for here the "express purpose" of imping-ing on the employee's freedom of choice was emphasizedby Fry's threats to sell out the Company or his stock andby Lawrence Streets' statement that by signing a unioncard the employees would sign away company benefitsand privileges previously granted. Thus Respondent's"other unlawful conduct" made explicit here the motivefound to be "otherwise established" inExchange Parts,supra,where the employer refrained from such "othermore obvious violations."Itherefore conclude and find that by promising andgranting wage raises and other benefits on September 7and since, and by threatening employees on September7, 8, and 11 with loss of existing benefits and privilegesand with other reprisals if the Union should come in,Respondent interfered with, restrained, and coerced em-ployees in the exercise of rights guaranteed by Section 7of the Act.C. The Discharge of Homer RushHomer Rush was employed by Respondent as adraglineoperator on September 17, 1964, and wasdischarged on November 17, 1966. Rush notified Su-perintendent Lawrence Streets around October 8 that hewas in the Union "up to [his] ears," that he proposed toback it fully, and that Streets should so inform Fry.4ThereafterRush engaged openly, to Respondent'sknowledge, in soliciting for the Union both on and offcompany time. As Respondent's defense is based in parton Rush's violation of an alleged rule against solicitation,we review preliminarily the evidence concerning saidrule.Itwas plain from all the evidence that Respondent hadno rule against solicitation or against employees talkingamong themselves on the job and that talking in particularwas commonly engaged in. Raymond Cussins testified heknew of no rule either against talking or against solicita-tion of any kind, and he, Thomas Hawk, and Burlin Gil-laspie testified that both before and after Rush'sdischarge employees frequently talked among themselveson company time in the presence of supervision aboutsuch matters as hunting or fishing without objection fromany member of supervision. Superintendent LawrenceStreets admitted that sometimes, "in a passing way," hestood around on company time and talked with the menabout hunting and fishing and that it was his privilege andright to do so.As for solicitations, there was also no dispute that col-lections were occasionally made among the employees onthe job, with supervision also joining in the contributions.Indeed in two different years the men took up a collectionto buy a Christmas present for Fry himself, one of thegifts being a case of whiskey.Though there was no dispute that Fry made referencesto talking on the job during his September 7 speech, itwas plain that he was laying down no prohibitory rule butwas expressing only a hope that the men would not wastetoomuch productive time in talking. Thus Gillaspietestified that Fry stated he did not mind seeing one, two,or even three employees standing around talking but hedid not like to see half a dozen doing so. Rush testifiedthat Fry stated that he did not mind a couple of menstopping the machine and "shooting the breeze" for acouple of minutes but that he did not like to see three orfour or five or six men get together and hold up produc-tionwhile talking "like a bunch of women." RaymondCussins testified that Fry commented on the union cardsbeing passed around and stated that he did not want themen "aggravated over the Union, over signing a Unioncard...."Vice President Shaulis substantially corroborated theforegoing testimony. Thus Shaulis testified that Frystated he did not mind if two or three men stood aroundtalking, but he did not want five or six congregating "likea bunch of old ladies," because by standing around talk-ing with a :ch other rather than working, they were in ef-fect taking money from Fry and the Company, and he"would appreciate it" if in the future they would not dosuch things.Fry testified that after referring to the union activities,he stated that he certainly "hoped" there would be noneconducted on the job and that he would not have todischarge anyone for any activities that would interferewith the normal progress of the work on the job.Lawrence Streets testified that Fry stated that he did notwant any union activities on the job.Since Shaulis substantially corroborated the testimonyof Gillaspie, Rush, and Cussins, I credit the latter, and Itherefore conclude and find (1) that Respondent had no4The testimony of Rush and Streets is in conflict as to whether Streetsreplied that Fry did not want the Union on the job or only reminded himof what Fry said in his speech about the union activities I find that Streetsreferred to the latter310-5410-70-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDrule against talking or against solicitation on the job; (2)that if Fry's statements on September 7 were to be re-garded as establishing a "rule," it was one which was in-tended to apply discriminatorily against engaging in unionactivity; and (3) that it was in fact so applied as regardedRush's activities after October 8.We turn now to the events which intervened beforeRush's discharge. Rush's disclosure of his union alle-giance on October 8 was followed on October 14 byRespondent's announcement that it proposed to install aswing shift, which would result in the loss by Rush of theday shift on which he had worked exclusively since firstemployed.5 That action was taken following complaintsfrom, and a polling of, employees as to their desires, withonly Rush expressing objection. Rush at first announcedthat he would quit, but later informed the Streets that hewould stay on "until hell froze over."Rush's solicitations for the Union continued apace,with the following specific instances being shown by therecord:Thomas Hawk, Rush's oiler, testified that Rush talkedwith him "Fairly regular" on the job about the Union butdid not interfere with him.James Bolyard, a witness for Respondent, testified tooccasions before mid-October when Rush solicited himto sign a card as they were changing shifts, but those so-licitations apparently did not encroach on worktime. Onanother occasion Bolyard saw Rush engaged in a conver-sation with Paul Shannon on Shannon's worktime whenRush had a blue card. Jim Head, another witness forRespondent, testified that Rush never solicited him tojoin the Union but did on one occasion tell him at somelength during worktime what the union benefits were.Head reported the matt:'r to Thomas Streets, not as acomplaint but because he thought Streets should know.On November 3 or 4 Rush solicited Harland Smith onthe latter'sworktime and was observed doing so byThomas Streets, who said nothing at the time to eitherman. Around November 13 or 14 Rush solicited DonaldUpole, a new employee, while both were on worktime.Upole reported the matter to Lawrence Streets, not as acomplaint but to get Streets' advice because, he testified,he did not know what he was getting into.Finally Fry testified that he himself saw Rush talkingwith three or four other men in the shop, detaining themfrom their work, but he admitted he did not know whatthey were talking about, and there is nothing in the recordwhich indicates that the subject was union activities orthat Rush was responsible for initiating or for carrying onthe conversationsThe record shows that Respondent objected to Rush'sactivities among the men and that it warned him to stop.Thus Superintendent Lawrence Streets testified thatwhen he returned from a 2-week vacation around Oc-tober 28, Thomas Streets reported to him that there wasdissatisfaction between Rush and the other employees onthe dragline and that they and Jim Head, the mechanic,had reported to Thomas that Rush engaged them indiscussions of the Union and that when they did notagree, he would curse them or call them names.Rush testified that Thomas Streets informed him thatthe men were complaining about Rush "agitating" them,5Though Rush contended that he accepted employment in 1964 on thepromised condition that he work on the day shift, the General Counselmakes no claim of discrimination because of the change to a swing shiftand when Rush inquired what he meant, Streets repliedhe did not know, that he got his orders from higher up,and that if he did not carry them out someone else would.Thomas Streets confirmed that the name calling, whichwas the chief ground of employee complaints to him oc-curred in conversations in which Rush was soliciting em-ployees to sign union cards and that that was what was"irritating" them, along with Rush's lack of cooperationon the machine. Though Streets informed Rush of com-plaints by the men that Rush was not "getting along" withthem, he answered Rush's inquiry concering the nature ofthe complaints only by stating, "You know as well as I dowhat the trouble is."Rush also sought an explanation from LawrenceStieets of the alleged "agitation," informing Streets hehad not held the men up from doing their work. Streetsreplied that an employee (Upole) had reported the contra-ry a night or two before. Streets admitted that Rushinquired what it was the men complained of and testifiedhe informed Rush they complained that Rush did not getalong with them.Rush testified that he was discharged at the end of hiswork shift on the day following the foregoing conversa-tion with Lawrence Streets. Streets handed Rush his payenvelope, stating, "Well, I guess this is it, Homer," and"He said to give this to you when you finished your shifttonight." Rush asked the reason and Streets replied thathe just worked there the same as Rush did and that, "Hesaid to give this to you." Streets added that he hadnothing to say against Rush's work and that he hated tosee Rush go.Rush testified that he returned on November 23 andasked Fry to reconsider and to give him his job back.When Fry stated that he had not fired Rush in the firstplace, Rush replied that he had not been able to find outwho did so. Fry asserted that Rush had quit, but Rush re-minded Fry that he had told Thdmas Streets he was goingto stay on. Fry then referred to the agitation or the troubleamong the men, and Rush stated he had tried to get to thebottom of that claim and that neither of the Streets couldtell him what it was or to face him with the alleged ac-cusers. Fry in turn stated that neither would he revealanotherman'sname who reported something aboutanother employee.Respondent contends that it discharged Rush for anumber of "causes," though the testimony of its chief wit-nesses(Fry and the Streets) was in conflict not only as towhat causes were taken into consideration but also as towhat it was which finally triggered the discharge action.Furthermore the testimony of employee witnesses uponwhich Respondent relies fell far short of establishingRespondent's claim of complaints against Rush, both asto time and in content.Beginning with supervision, Fry testified that the deci-sion to discharge was one which Respondent had "care-fullyweighed" since mid-October and that the final"straw that broke the camel's back" was the occasion onwhich Fry himself saw Rush talking with three or fourother men. Thomas Streets testified to the contrary thatwhat brought matters to a head was an incident in whichBolyard got Rush "backed up against the wall" because6Significantly, Fry characterized that incident as "the straw that brokethe camel's back", i e., as precipitating the decision to discharge ALLEGHENY MINING CORP.of something Rush said about Bolyard, as a result ofwhich Streets "felt that we had to do something."Besides being inconsistent both of those claims weresubject to stringent discounting on the entire record. Aspreviously observed, Fry was admittedly unaware of thesubject under discussion, his testimony did not establishthat it was Rush who was responsible for the loss ofworktime, and none of his alleged concern was directedat other participants in the conversations. Significantly,too, Fry admitted that nothing happened after that in-cident which led to Rush's discharge. Thomas Streets'testimony was in turn exploded by the testimony ofThomas Hawk and of Bolyard himself as Respondent'switness, which established that though the name callingand the confrontation between Bolyard and Rush oc-curred, the incident happened back in August accordingtoHawk, or in August or September according toBolyard, and that Bolyard accepted Rush's apology at thetime. Furthermore Bolyard testified he had no further ar-guments with Rush despite the fact that Rush solicitedhim on a number of occasions to join the Union.Finally, whatever force remained to the testimony ofFry and Thomas Streets was dissipated by LawrenceStreets, the last of Respondent's officials to testify con-cerning the discharge. Thus, though Fry denied thatRush's union activities had anything to do with thedischarge, Lawrence Streets repeatedly acknowledgedthatone of the reasonsfor the discharge was the fact thatThomas Streets and some of the employees were report-ing that Rush was passing out union cards andengaginginunionactivitieson company time.7 As thatacknowledgement served but to confirm the conclusionwhich is impelled by the entire evidence, the additionalreasons asserted by Respondent need not be reviewed atlength.Briefly summarized those reasons were that Rush didnot get along with the other employees, that he failed tocooperate or to communicate with employees on thedragline on matters which were essential to an efficientoperation, that he interfered with the work of the othermen by talking with them on worktime, and that he cursedand called them names behind their backs. Finally theStreets testified also to reports from employees that theywould quit rather than work on the same shift with Rush,which reports as they reached Fry were such as topresent "a choice between either Homer Rush going or ofthe other men quitting."On cursing and name calling Respondent's evidencehighlighted the Bolyard incident, but the significance ofthat evaporated entirely under the testimony of Bolyardand Hawk as previously observed. Harold Sherwood,also Respondent's witness, testified that though he heardthat Rush was cursing him behind his back, he did notspeak to Rush and just let the matter go. Sherwood didmention the matter to Lawrence Streets, however, andthereafter Streets spoke to bothmen, tellingthem thatthey had to get along together and to cooperate on themachine. Hawk, who overheard Streets admonish Rushabout the name calling, fixed the time of the incident asJuly.There was also testimony by Lawrence Streets that Jim7Becauseof the contradictions and the inconsistencies in the testimonyof Fry and the Streets as above set forth, I do not credit their testimonywhere it is elsewhere in conflict with that of Rush or of the other wit-nesses.85Head was one of the employees who reported to him thatRush cursed and called Head names when Head did notagree to join the Union and that "tempers flared." Head'stestimony, however, contained no confirmation of the al-leged cursing and name calling; and though Head testifiedthat he reported to Streets that Rush was discussing theUnion with him, he did not do so in the guise of making acomplaint. Again the report as it reached Fry was furthermagnified, for Fry referred to it as an incident of "nearfisticuffs" between Rush and Head. There was no sub-stantiation of such a report.Furthermore, it was not disputed that it was commonto hear cursing and swearing on the job by persons otherthan Rush, and Lawrence Streets admitted that he cursedon the job as much as the other men.Respondent also failed to substantiate alleged reportsthat other employees threatned to quit rather than towork with Rush.8 The only employee whom Respondentsought to identify as making such a statement was BurlinGillaspie(byLawrenceStreets),butGillaspie'stestimony contained no confirmation of his alleged threat.Indeed, Gillaspie worked on a different shift than Rush,as an oiler for Harold Sherwood.We turn now to Rush's attitude toward other em-ployees on the job and his alleged failure to cooperatewith them. The witnesses on both sides were in agree-ment that Rush did not get along well with the other em-ployees on the dragline, that sometimes he would speakto them and sometimes he would not, and that his attitudeworsened after the swing shift was announced (over hisdissenting vote). However, Bolyard admitted on cross-examination that Rush's attitude had been the same forthe year and a half he had known Rush and that, "Homerwas always pretty moody on the machine."There were also claims that Rush sometimes did notpass on necessary instructions at shift changes and didnot make proper entries in the log book. The evidenceconcerning those matters, however, was in some dispute.Burlin Gillaspie (Sherwood's oiler on the shift which re-lieved Rush) testified, for example, that on one occasionhis crew could not find in the log book any notation as tothe time the oil fittings on the dragline had been greased.Gillaspie asked Rush if he knew when the machine wassupposed to be greased and got no definite answer fromhim. Gillaspie admitted that he did not know whether theentry in the book was one which would or should havebeen made on Rush's shift. Rush testified that he kept thelog book in the same manner both before and after theswing shift was started and that on the occasion whenGillaspie asked him about the oil change, he simply toldGillaspie to look in the log book and he would see.JimHead testified that in the month of OctoberThomas Streets called to his attention the fact that the fireextinguisherswere empty on the dragline but did notcriticize him about it. Head testified that though it was hisduty to see that the fire extinguishers were filled, it wasthe responsibility of the operator (Rush) or the oiler(Hawk) to bring the extinguishers to the shop when theywere empty so that Head might have them filled. Headmade no attempt to explain the basis for his apparent con-clusion that the extinguishers became empty during a6 Since the alleged resentment against Rushgrew chiefly out of his or-ganizationalactivities, such reports, if true, would not availRespondentas a defense. SeeAltamont Shirt Corporation,131 NLRB 112, and casescited therein at 120. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDshifton which Rush and Hawk were operating themachine.Respondent also contended that Rush interfered withthe work of other employees by keeping certain companytools and parts in his truck,and although it concedes in itsbrief that Rush returned tools which he "removed" fromthe dragline,itargues that his conduct"would stillamount to a `theft'of these tools." There was little sub-stance to the contention and even less to Respondent'sexaggerated claim of theft,for the evidence showed onlythe following:Bolyard testified to an occasion when his shift neededto replace a nipple on a valve and none could be found inthe toolbox.He mentioned the matter to Rush the nextmorning who said that he had some nipples in his pickuptruck, and that is all that was said.Thomas Streets, wholearned of the incident,admitted that he did not knowwhether the nipples belonged to the Company and agreedthat they could possibly have been Rush's.Harold Sherwood was questioned about some incidentinvolving toolswhich had been removed from themachine but testified that he could not say what happenedto them and that some were lost. He testified further thatsome of the small tools on the machine belong to theoperator,who takes them home,but that it is customaryfor the bigger tools to stay on the machine.BurlinGillaspie testified that on one occasion Rushtook away from the job a wrench which he had mistakenfor his own,but that Rush brought it back,and Gillaspiedid not know whether Rush took it intentionally. Therewas no evidence that the temporary absence of thewrench interfered in any way with the work of other em-ployees.The foregoing summary, which covers the testimony ofall of the employees who testified to alleged"complaints"against Rush shows plainly that Respondent's officialsexaggerated their claims of misconduct on Rush's part.Indeed,most of the employees testified that they werenot making complaints but were merely reporting on ac-tivities inwhich they assumed Respondent was in-terested.Respondent's case was no stronger, of course,than thatwhich it sought to make out by calling the informants tosupport the alleged complaints. Furthermore,as previ-ously found,the testimony of Respondent's officials wasboth inconsistent and contradictory in assigning the fac-tors which motivated the discharge. Thus Thomas Streetsassigned as the precipitating incident the personal en-counter between Bolyard and Rush which occurredmonths before the discharge and which was settledbetween the men by Bolyard'sacceptance of Rush'sapology. Fry assigned instead an incident of a conversa-tionbetweenRush and other employees.FinallyLawrence Streets acknowledged that Rush's union activi-ties on the job was one of the motivating reasons for thedischarge,thereby contradicting Fry's denials that suchwas the case.Though that final admission was alone sufficient toestablish a violation of Section 8(a)(3),9 the present deci-sion need not rest solely on that basis. For what theevidence in its entirety showed was that Rush wasdischarged because of his union activities alone and thatthe other miscellany of stale, exaggerated,and unprovedcomplaints were only pretexts by which Respondentsought to build a record of "cause."Thus the record shows(in addition to facts previouslyfound) that prior to October 8, Rush was not only re-garded as a satisfactory employee(despite his moodinessor other personality traits)but had for 2 years been ac-corded his preference of work shifts. But once Rush an-nounced his intention of backing the Union fully, he sud-denly becamepersona non grata.Indeed,Fry admittedthat as early as mid-October the matter of dischargingRush was being seriously considered and that he was per-fectly willing to let Rush quit at that time. It was then alsothat Rush began to intensify his organizational efforts,which Respondent countered by warnings to stop"agitat-ing" the men. Significantly Respondent avoided definingwhat the "agitation"consisted of and refused to divulgethe identity of the alleged accusers.A final inconsistencydeveloped concerning the discharge itself,with LawrenceStreetsclearly implying that Fry had ordered thedischarge,while Fry denied that he had done so.To summarize my findings,Ihave previously foundthat Respondent had no rule against talking or against sol-icitation on the job,or at best an invalid rule which it ap-plied discriminatorily for the purpose of restraining Rushin his organizational activities.Cf.Rowe Industries,152NLRB70, 74,The Rose Company,154 NLRB 228, 270.Iconclude and find further that Respondent dischargedRush because of his union activities among the em-ployees and to discourage membership in the Union andthatRespondent failed to establish that it dischargedRush for any of the causes which it assigned. Finally, Ifind alternatively that in any event a substantial andmotivating reason for the discharge,as acknowledged byLawrence Streets, was Rush'sorganizational activitiesamong the employees.See footnote9, supra,and casesthere cited.Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following-CONCLUSIONS OF LAW1.By interfering with, restraining,and coercing its em-ployeesin the exercise of rights guaranteedin Section 7of the Act, Respondentengaged in unfair labor practiceswithin the meaning of Section 8(a)(1).2.By discharging HomerRush on November 17,1966, todiscourage membershipin the Union,Respond-ent engaged in unfairlabor practiceswithin the meaningof Section8(a)(3) and(1) of the Act.3.The aforesaid unfair laborpractices affect com-merce within the meaningof Section2(6) and(7) of theAct.THE REMEDYHaving found that Respondent engaged in certain un-fair labor practices,Ishall recommend that it cease anddesist therefrom and that it take certain affirmative actionas provided in the Recommended Order below which IN It is well established that even though a discharge is based on otherreasons as well, if an employer is partly motivated by union activity, thedischarge is violative of the ActN L R B v WhitenMachineWorks,204F 2d 883,885 (C A 1),and cases there cited,N L R B v Great EasternColor Lithographic Corp ,309 F 2d 352, 355 (C A 2), cert denied 373US 950,N L R B v Jamestown Sterling Corp,211 F 2d 725, 726(C A 2), cfN L R B v Town & Country Mfg Co, 316 F 2d 846, 847(C A 5) ALLEGHENY MINING CORP.find to be necessary to remedy and to remove the effectof the unfair labor practices and to effectuate the policiesof the Act. For reasons which are stated inConsolidatedIndustries, Inc.,108 NLRB 60, 61, and cases there cited,I shall recommend a broad cease-and-desist order.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following:RECOMMENDED ORDERAlleghenyMining Corporation, its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Promising and granting to its employees wageraisesand other benefits for the purpose of affecting theirright freely to choose or to join United Mine Workers ofAmerica, or any other labor organization.(b)Threatening its employees with loss of existingbenefits or privileges or with any other reprisals if theUnion should come in.(c)Discouraging membership in the Union, or in anyother labor organization of its employees, by dischargingthem or in any other manner discriminating against themin regard to hire or tenure of employment or any term orcondition of employment.(d) In any other manner interfering with, restraining,or coercing its employees in the exercise of their right toself-organization, to form, join, or assist said United MineWorkers of America, or any other labor organization, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain fi om any or all such activities ex-cept to the extent that such rights may be affected by anagreementauthorized by Section 8(a)(3) of the Act.2.Take the following affirmative action:(a)Offer to Homer Rush immediate and full reinstate-ment to his former or substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earningshe may have suffered by payment to him of a sum ofmoney equal to that which he would have earned from thedate of his discharge to the date of the offer of reinstate-ment, less hisnet earningsduring said period(CrossettLumber Company,8NLRB 440), said backpay to becomputed on a quarterly basis in the manner establishedby the Board inF.W. Woolworth Company,90 NLRB289, together with interest thereon at the rate of 6 percentper annum.Isis Plumbing & Heating Co.,138 NLRB716.(b)Notify the said Homer Rush if presently serving inthe Armed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its offices, shops, and mines at Petersburg,West Virginia, and at Mercersburg, Pennsylvania, copiesof the attached notice marked "Appendix."t° Copies ofsaid notice, to be furnished by the Regional Director for87Region 5, after being duly signed by Respondent'srepresentatives, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 5, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith. I t10 In the eventthat this Recommended Order is adopted by the Board,the words "a Decisionand Order" shall be substituted for the words "theRecommendedOrder of a Trial Examiner" in the notice. In the furthereventthat theBoard's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."I 1 In the event that thisRecommended Order is adopted by the Board,this provision shall be modified to read: "Notifythe RegionalDirector forRegion5, in writing,within10 days from the date of this Order, what stepsRespondenthas takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT promise or grant wage raises orother benefits for the purpose of affecting our em-ployees' right freely to choose and to join UnitedMine Workers of America, or any other labor or-ganization.WE WILL NOT threaten our employees with loss ofexisting benefits or privileges or with any otherreprisals if the Union should come in.WE WILL NOT discourage membership in UnitedMine Workers of America, or in any other labor or-ganization of our employees, by discharging em-ployees or in any other manner discriminating in re-gard to hire or tenure of employment or any term orcondition of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to self-organization, to form, join, or assist saidUnited Mine Workers of America, or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, or to engagein other concerted activities for the purpose of col-lective bargaining or other mutual aid or protectionor to refrain from any or all such activities except tothe extent that such rights may be affected by anagreement authorized by Section 8(a)(3) of the Act.WE WILL offer to Homer Rush immediate and fullreinstatementtohisformerorsubstantiallyequivalent position, without prejudice to his seniorityor other rights and privileges, and make him wholefor any loss of earnings he may have suffered as aresult of our discrimination against him in the mannerprovided in the Trial Examiner's Decision. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDAll our employees are free to become andremain mem-presentlyserving inthe Armed Forces of the Unitedbers of United Mine Workers of America, or any otherStates of his right to fullreinstatementupgn applicationlabor organization, except to the extent that such rightin accordance with the Selective Service Act and themay be affected by an agreement authorized by SectionUniversalMilitaryTrainingand ServiceAct,as8(a)(3) of the Act.amended, after discharge from the Armed Forces._This notice mustremainposted for 60 consecutiveALLEHGENY MININGdays from the date of posting and must not be altered,CORPORATIONdefaced, or covered by any other material.(Employer)If employees have anyquestion concerningthis notice PDatedByor compliance with its provisions, they may communicate(Representative)(Title)directly with the Board'sRegionalOffice, 6th Floor, 707NorthCalvertStreet,Baltimore,Maryland 21202,Note:We will notify the above-named employee ifTelephone 752-8460, Ext. 2100.